Citation Nr: 9901278	
Decision Date: 01/20/99    Archive Date: 01/22/99

DOCKET NO.  91-48 872	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for headaches.

2.  Entitlement to service connection for an ulcer.

3.  Entitlement to service connection for a sexual 
dysfunction.

4.  Entitlement to service connection for depression.

5.  Entitlement to an increased evaluation for a back 
disability, currently evaluated as 40 percent disabling.

6.  Entitlement to paragraph 30 benefits for a back 
disability beyond January 31, 1987.

7.  Entitlement to a total rating based on individual 
unemployability due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


REMAND

The veteran served on active duty from June 1982 to May 1983.

To ensure full compliance with due process requirements, this 
case is REMANDED to the Regional Office (RO) for the 
following:

Schedule a hearing before a traveling 
member of the Board of Veterans' Appeals, 
consistent with the request of the 
appellant made in July 1998.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  He is free to submit additional 
evidence and arguments relevant to the issues on appeal.  
Quarles v. Derwinski, 3 Vet. App. 129 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1997).



- 2 -
